Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Remarks
Remarks Applicant’s arguments, filed (11/16/2021), with respect to pending claims 15-18 have been fully considered, but they are not persuasive, specifically see arguments below.

 Arguments On the pages 5 and 6, the applicant argues:
 “A material that is designed to degrade rapidly and is known in the art to do so, such that those of ordinary skill in the art are quite familiar with what the term “degradable material” means, is not the same as another material simply because that material is subject to corrosion. This is a “tail wagging the dog” argument. Materials that are subject to corrosion and will corrode over a very long time are completely different from a “degradable material” that corrodes over a very short time and is used for that very purpose. The only way the Examiner’s perspective holds any water is if the term 

Examiner respectfully point that Hoegeri in para [0033] teaches using the identical material.  However it is in a different structural form that allows more surface area exposure.  The instant application’s sacrificial material is also in a different structural configuration that the parts being considered.  The claim does not in any manner eliminate the material structure of Hoegeri.
Examiner respectfully point out that claims no manner states the inherently degradation “device” as a plug. The corrosion tools in the downhole environment as taught by the Hoegerl will be a same as the “degradable device” as recited in claim 15, because corrosion process is inherently process of degradation. For instance the corrosion process include weight loss or gain, material loss, or changes in physical and mechanical properties, which consider as degradation process. 
The new Amendments of “material identical to a Magnesium, Aluminum, Polyglycolic Acid, or controlled electrolytic metallic” for degradable device could be process via corrosion where the electrolytes within physiological fluids will infiltrate and start to react with the metal producing oxides, hydroxides, hydrogen gas, and other compounds.

Status of the Claims

Claims 1-14 are allowed.
Claims 15-18 are rejected under 35 USC § 103. 
Claims 1-14 are allowed. 

Regarding Claim 1, Hoegerl (US Pub.2017/0227451) disclose a method of predicting behavior or a degradable device of a borehole tool when deployed downhole comprising:
      introducing a test mass of material (Fig.1, # 106, test sample, para [0008],where the first test sample and the second test sample and configured to analyze the first test sample and the second test sample and to obtain corrosion data; para [0052], where corrosion proxies 104 may be analyzed by gravimetric methods (i.e., by measuring a mass of each corrosion proxy 104) identical to the material of the degradable device (para [0006], where bits, subs, tools, and other downhole components corrode and
     degrade during use) to the same general location and at a time near to when the degradable device is deployed (para [0045] and [0047], where sample arrays 100 may be removed after period of time for analysis... provide from many different locations within the borehole 300; test sample 106 measures...the corrosion proxy 104 may measure corrosion over a period of time, such as over a period of hours, days, or weeks... the corrosion experiences by the corrosion proxy 104 may be measured at a point in time after exposure);

Removing the test mass from downhole (para [0045], where sample arrays 100 may be removed after a period of time for analysis);
     determining characteristics related to degradation of the test mass (para [0033], where Nano-structured materials may experience corrosion at higher rates than flat plates, due to the increased surface area per volume; para [0043] where the corrosion 
     corrosion conditions; para [0081], where multi-borehole monitoring system 500 may determine tendencies of the corrosion, rates at which the corrosion develops (e.g., spreads), and when corrosion may reach other locations within the geographical area; para [0082], where determining behaviors of the corrosion (e.g., rate at which corrosion is developing (e.g., spreading) and severity)); and predicting degradation behavior (para [0082], where by determining behaviors of the corrosion (e.g., rate at which corrosion is developing (€.g., spreading) and severity), the multi-borehole monitoring system 500 may predict and/or interpolate future corrosion development and severity), Hoegerl does not disclose predicting a degradable device of a borehole tool when deployed downhole; degradable device.

Garvey (US Pub. 2010/0042327) disclose drilling equipment, instrument and tools [para 0006], and Garvey disclose each degradation path 70 includes a discrete failure 

The prior art of record does not teach or render obvious:
“predicting degradation behavior of the degradable device based on the determined characteristics’.

Regarding Claim 7, Hoegerl disclose a downhole system comprising:
      a degradable device made of a degradable material configured to be deployed downhole in a borehole tool (para [0006], where bits, subs, tools, and other downhole components corrode and degrade during use); and
     a test mass of material (para [0052], where corrosion proxies 104 may be analyzed by gravimetric methods (i.e., by measuring a mass of each corrosion proxy 104) identical to the material of the degradable device configured to be run downhole to the same general location and at a time near to when the degradable device is deployed, the test mass (para [0045] and [0047], where sample arrays 100 may be removed after period of time for analysis... provide from many different locations within the borehole 300; test sample 106 measures...the corrosion proxy 104 may measure corrosion over a period of time, such as over a period of hours, days, or weeks... the corrosion experiences by the corrosion proxy 104 may be measured at a point in time after exposure, e.g., in order to take a testing mass of material the degradable device have to operate in the same time and location with mechanism/compartments, which extracted the test mass, and transmit the mass further for analyses) being retrievable from 

Claims 2-6 and 8-14 are allowed due to their dependency on claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl (US Pub.2017/0227451) in view of Fraizer (US Pub.20170370176).
Regarding Claim 15, Hoegerl disclose a test mass comprising material identical to a material of a degradable device (para [0033]), the test mass being configured to be run downhole to the same general location to where and a time near to when the degradable device is to be positioned, the test mass being configured to be more easily retrieved from downhole than the degradable device after being exposed to an 
(Para [0053], where exposure of drill equipment to highly corrosive zones may be minimized or avoided altogether. If highly corrosive zones cannot be reasonably avoided, operators can focus monitoring and maintenance efforts on such zones if the location of the highly corrosive zones is well characterized).
It would be obvious to one of ordinary skill in the art at the time the applicants’ invention was made to preferably performed the test mass, as taught by Hoegerl, than testing the degradable device/ drilling tools in order to save the time and cost of the process extraction. 

Hoegerl does not disclose material identical to a Magnesium, Aluminum, Polyglycolic Acid, or controlled electrolytic metallic.
Fraizer disclose material identical to a Magnesium, Aluminum, Polyglycolic Acid, or controlled electrolytic metallic (para [0041], where the structural elements may be made from a degradable acid polymer, such as polyglycolic (PGA) or polylactic acid (PLA), degradable or dissolvable aluminum alloy or magnesium alloy (or other metal alloys), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a Magnesium, Aluminum, Polyglycolic Acid, or controlled electrolytic metallic, as taught by Fraizer in the Hoegerl in order to provide the tools with  higher strength and significant production cost advantage.


Regarding Claim 18, Hoegerl disclose the test mass of claim 15 wherein the test mass is configured to be easily analyzed for determining characteristics of degradation behavior(para [003], where measurement of corrosion as a function of exposure time is typically difficult because parts may need to be removed from service for evaluation, also see para [0008], where measure a first corrosion condition, and a second test sample, and further sample extracted in the surface see para [0042] could be easier to transfer e.g., perform the test samples is much easier than testing the drilling equipment); (para [0053], where exposure of drill equipment to highly corrosive zones may be minimized or avoided altogether. If highly corrosive zones cannot be reasonably avoided, operators can focus monitoring and maintenance efforts on such zones if the location of the highly corrosive zones is well characterized).
It would be obvious to one of ordinary skill in the art at the time the applicants’ invention was made to preferably analyze the test mass, as taught by Hoegerl, in order to easier analyze and estimate the degradation process.

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoegerl (US Pub.2017/0227451) in view of Fraizer (US Pub.20170370176) as applied above to the claim 15, and further in view of Haley (US Pub.20160053564).
Regarding Claim 16, Hoegerl disclose the test mass of claim 15, but does not disclose the test mass is attached to and removable from a wireline adapter kit that can be easily run and retrieved from downhole.
Haley disclose the test mass is attached to and removable from a wireline adapter kit that can be easily run and retrieved from downhole (Fig. 3, # 314 (sample container), 312 (transfer tube) and further Fig.1-4, where wireline downhole toll, para [0021], where a wireline downhole tool or toolstring 100 deployed in a borehole 102 and suspended from a rig 104 according to one or more aspects of the present disclosure. The toolstring 100 includes a core sampling assembly 106 having a coring tool assembly 108).

Examiner Notes:
In order to extract the test mass and transfer to the surface for analyze, the test mass have to be remove from the wireline with kit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the wireline adapter kit with sample mass, as taught by Haley in the Hoegerl in order to safely transfer the sample mass in the wellbore.

Hoegerl in view of Fraizer disclose the method of claim 15, and further Hoegerl disclose the test mass (para [0043], where sample array 100 may be
removed from its location in a formation and brought to the surface analysis), 
but combined system applied above do not disclose the test mass is configured to be
run downhole simultaneously with the degradable device.

Haley disclose the test mass is configured to be run downhole simultaneously with the degradable device (para [0031], where coring tool assembly 108 is then rotated and translated through the coring aperture 304 to engage the coring bit 112 with the location of the formation from which a core sample is to be extracted. Once the coring bit 112 has extracted a core sample, the coring tool assembly 108 rotates back into the position shown in FIG. 3 and the handling piston 306 is again extended so that the foot 310 moves or pushes the core sample out of the coring tool assembly 108 and into the sample container 314 held in the core transfer tube 312).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the coring bit has extracted a core sample, as taught by Haley in the combined system applied above in order to easy receive the sample mass.

 It would be obvious or a person of ordinary skills at the time of the disclosure to try introducing the test mass and deployment of the degradable device/ coring bit performed simultaneously, e.g., loading/extracting the test mass simultaneously with 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone
number for the organization where this application or proceeding is assigned is 571 - 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857